Case 19-45206-elm7 Doc 46 Filed 06/23/21          Entered 06/23/21 13:05:55        Page 1 of 10



Shawn K. Brown
TX Bar No. 03170490
The Law Office of Shawn K. Brown PLLC
PO Box 93749
Southlake TX 76092
(817) 488-6023
Fax (888) 688-4621
shawn@browntrustee.com

COUNSEL FOR THE CHAPTER 7 TRUSTEE



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

IN RE:                                        §
                                              §   CASE NO. 19-45206-ELM
SYNERGY FABRICATION, INC.                     §
                                              §
                                              §
                                              §
                                              §
DEBTOR                                        §   CHAPTER 7

   FINAL APPLICATION FOR ALLOWANCE OF FEES OF THE LAW OFFICE OF
     SHAWN K. BROWN PLLC, AS COUNSEL FOR THE CHAPTER 7 TRUSTEE

TO THE HONORABLE EDWARD L. MORRIS, U.S. BANKRUPTCY JUDGE:

         THE LAW OFFICE OF SHAWN K. BROWN PLLC (“Applicant”), counsel for the

Chapter 7 Trustee, files this Final Application for Allowance of Fees (“Application”) pursuant to

§330 of the Bankruptcy Code, and would respectfully show the Court the following:

NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN RESPONSE
IS FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT
501 WEST TENTH STREET, ROOM 147, FORT WORTH, TX 76102 BEFORE THE
CLOSE OF BUSINESS ON JULY 15, 2021, WHICH IS AT LEAST TWENTY ONE (21)
DAYS FROM THE DATE OF SERVICE HEREOF.

ANY RESPONSE MUST BE IN WRITING AND FILED WITH THE CLERK, AND A
COPY MUST BE SERVED UPON THE APPLICANT PRIOR TO THE DATE AND
TIME SET FORTH ABOVE. IF A RESPONSE IS FILED A HEARING WILL BE HELD
WITH NOTICE ONLY TO THE OBJECTING PARTY.


APPLICATION FOR ALLOWANCE OF FEES-Page 1 of 8
Case 19-45206-elm7 Doc 46 Filed 06/23/21            Entered 06/23/21 13:05:55        Page 2 of 10




IF NO HEARING ON SUCH NOTICE OR APPLICATION IS TIMELY REQUESTED,
THE RELIEF REQUESTED SHALL BE DEEMED TO BE UNOPPOSED, AND THE
COURT MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT OR THE
NOTICED ACTION MAY BE TAKEN.

                                     SUMMARY OF FEES

Capacity: General Counsel                                            Chapter: 7
Debtor/Case: Synergy Fabrication, Inc. Case No. 19-45206-ELM
Retainer Received: None                        Amount Previously Paid: None


Amount Requested:                                            Reductions:
Fees: $4,812.50                                              Vol. Fee Reductions: None
Expenses: $0                                                 Expense Reductions: None
Other: None                                                  Total Reductions: None
Total: $4,812.50


Hourly Rates:
Shawn K. Brown, (admitted 1988) $350.00
Hours Billed:
Average:
                                         CASE STATUS

       All assets of the estate have been liquidated.

                                   SOURCE OF PAYMENT

       The source of payment is from funds of this estate.

                      FEES FOR PREPARATION OF APPLICATION

The actual time spent in preparing this Final Application is included in this Application.




APPLICATION FOR ALLOWANCE OF FEES-Page 2 of 8
Case 19-45206-elm7 Doc 46 Filed 06/23/21          Entered 06/23/21 13:05:55       Page 3 of 10




                                           APPLICATION

       1.      On December 30, 2019, the Debtor[s] filed a Voluntary Petition for relief under

Chapter 7 of the United States Bankruptcy Code and Shawn K. Brown was appointed Chapter 7

Trustee (“Trustee”).

       2.      On January 16, 2020, an order was entered employing The Law Office of Shawn

K. Brown PLLC as counsel for the Chapter 7 Trustee [ECF 12]. This Application is made by

Applicant for a final allowance of fair and reasonable compensation for the professional services

rendered by it on behalf of the Trustee, consistent with the results achieved, the size and

complexity of the case, the time, labor and special expertise brought to bear on the questions

presented, and other related factors.

       3.      This Application seeks a final allowance and award of all fees and expenses

during the period of this Application.

       4.      Specifically, Applicant seeks an allowance in the sum of $4,812.50 for

professional services rendered from January 10, 2020, through June 23, 2021, based upon actual

time and charges.

       5.      All of the professional services for which Applicant requests compensation were

rendered in connection with this case and on behalf of the Trustee in discharge of Applicant’s

professional responsibilities.




APPLICATION FOR ALLOWANCE OF FEES-Page 3 of 8
Case 19-45206-elm7 Doc 46 Filed 06/23/21           Entered 06/23/21 13:05:55          Page 4 of 10




       6.       Applicant has received no promise of payment for the services rendered or to be

rendered in this case.    Applicant regularly maintains detailed records of the time expended in

the rendition of the professional services required herein, which records were made concurrently

with the rendition thereof. Applicant’s Fee Summary is set forth above. Applicant’s time

records are set forth in detail and attached hereto as an exhibit. Applicant incurred no expenses

in this case.

       7.       Applicant will not burden the Court with a full recitation of each and every item

of professional services that Applicant has rendered to date.       For detail of such services,

Applicant respectfully refers the Court to the attached exhibit. The following is merely an

attempt to summarize and highlight the professional services rendered to apprize the Court of

Applicant’s role as counsel for the Trustee in this case. The professional services rendered by

Applicant may be classified as follows:

                a.   Preparation of Application to Employ Counsel, Auctioneer and

       Accountant. Applicant drafted all necessary pleadings and orders concerning the

       applications to hire counsel, auctioneer, and an accountant for the Trustee.

       Estimated Amount of Fees:      $892.50         Hours: 2.55



                b.       Resolution of Landlord Secured Claim and Motion to Lift Stay.

       Applicant assisted the Trustee in resolving secured lease claims asserted by the landlord,

       as well as continued occupancy of the Debtor’s premises pending conclusion of the

       Rosen Systems, Inc. auction of substantially all of debtor’s personal property.

       Estimated Amount of Fees:      $507.50         Hours: 1.45



APPLICATION FOR ALLOWANCE OF FEES-Page 4 of 8
Case 19-45206-elm7 Doc 46 Filed 06/23/21            Entered 06/23/21 13:05:55       Page 5 of 10




               c.      Sale of Assets. Applicant drafted and filed all necessary pleadings, and

       attended a hearing concerning two motions to sell property of the estate, one to approve

       the Rosen Systems, Inc. auction, and one to approve the sale of the remnant assets of the

       debtor. The sales brought in approximately $357,716 in proceeds.

       Estimated Amount of Fees:       $2,257.50      Hours: 6.45

               d.      Preparation of Fee Application.       Applicant   prepared     three   fee

       applications to approve the fees and expenses of the auctioneer, accountants and counsel.

       Estimated Amount of Fees:       $ 1,155.00     Hours: 3.3



       8.      Pursuant to In the Matter of First Colonial Corporation of America, 544 F.2d

1291 (5th Cir. 1977), Applicant would show the Court the following factors should be considered

in making a determination as to the reasonableness of its fees:

               a.      Time and Labor Involved. The facts and issues have not been

       complex, but are routine matters arising in chapter 7 cases. During the period of

       this Application, Applicant has expended approximately 13.75 hours of

       professional time in connection with this case.

               b.      Novelty and Difficulty of the Questions. The legal issues were

       not novel or particularly difficult.

               c.      Skill Required to Perform the Legal Service Properly. A high

       degree of skill was required to perform properly the legal services rendered by

       Applicant. Knowledgeable analysis of the Bankruptcy Code, including the 1994

       Reform Act, Internal Revenue Code, applicable case law, and bankruptcy

       procedures were all required. In addition, Applicant’s many years of experience

APPLICATION FOR ALLOWANCE OF FEES-Page 5 of 8
Case 19-45206-elm7 Doc 46 Filed 06/23/21           Entered 06/23/21 13:05:55            Page 6 of 10




      in handling bankruptcies both in operation and in liquidation has proven to be

      invaluable in handling matters connected with this case.

             d.      The Customary Fee. The fees sought herein by Applicant are not

      unreasonable for work in the bankruptcy area in Fort Worth/Dallas, Texas.           It is

      customary for Shawn Brown to charge $350.00 per hour during the time in

      question. Such per hour fee would have no relation to any results obtained, but

      rather would represent charges for expenditure of professional time. Such per

      hour fee is customary for Mr. Brown’s degree of specialization in Fort

      Worth/Dallas, Texas, and fees of that range have been approved and awarded for

      work for attorneys for Trustees, debtors, creditors’ committees, and others within

      that range. The fees sought herein are reasonable and customary considering the

      work done and the results obtained, the representation of the Trustee by Applicant

      in such a specialized area, and the skill required to obtain such results.

             e.      Whether the Fee is Fixed or Contingent. Applicant has received

      no promise of payment for the services rendered or to be rendered in this case,

      other than pursuant to this Application. Thus, payment of Applicant’s attorney’s

      fees and expenses has never been contingent in the sense of a percentage fee, but

      was fixed based on Applicant’s hourly rates and expenses, but subject to Court

      approval and availability of funds. As in any such case, but especially in this one,

      availability of funds represents a contingency of payment.

             f.      Time     Limitations     Imposed     by    the   Clients      or   Other

      Circumstances. The auction process required time sensitive approvals due to the



APPLICATION FOR ALLOWANCE OF FEES-Page 6 of 8
Case 19-45206-elm7 Doc 46 Filed 06/23/21              Entered 06/23/21 13:05:55          Page 7 of 10




       continuing accrual of post-petition rent obligations. Otherwise, there have been

       no severe time limitations imposed by the client in this case.

               g.      The Amount Involved and Results Obtained. Applicant assisted

       the Trustee in obtaining approval of sales generating approximately $357,716 in

       proceeds.

               h.      The Experience, Reputation and Ability of the Attorneys. Mr.

       Brown is a skilled bankruptcy expert and has been engaged in such work since

       1988.    Mr. Brown has had considerable experience as attorney for Debtors,

       creditors, trustees, and creditors’ committees. He has also represented parties-in-

       interest in cases larger than this proceeding and numerous Chapter 11 proceedings

       in Bankruptcy Courts throughout the country.

               i.      The Undesirability of the Case. This case was not undesirable.

               j.      The Nature and Length of the Professional Relationship With

       the Client.      Applicant had not represented any party involved in these

       proceedings other than the Trustee prior to the filing of this case.

               k.      Awards in Similar Cases. Applicant has been awarded fees of

       this size and at these hourly rates in cases similar in size to this case in this district

       and various other bankruptcy courts.

       WHEREFORE, PREMISES CONSIDERED, Applicant prays that a final award and

allowance be made in the amount of $4,812.50, for reasonable attorney’s fees for professional

services actually rendered in this proceeding, to be paid by the Trustee as final compensation and

reimbursement of expenses; and for any other relief as is just and proper.



APPLICATION FOR ALLOWANCE OF FEES-Page 7 of 8
Case 19-45206-elm7 Doc 46 Filed 06/23/21         Entered 06/23/21 13:05:55       Page 8 of 10




                                           Respectfully submitted,

                                           THE LAW OFFICE OF SHAWN K. BROWN
                                           PLLC

                                            /s/ Shawn K. Brown
                                            TX Bar No. 03170490
                                            Shawn K. Brown
                                            PO Box 93749
                                            Southlake TX 76092
                                            Telephone: (817) 488-6023
                                            Facsimile: (888) 688-4621
                                            shawn@browntrustee.com

                                           COUNSEL FOR THE CHAPTER 7 TRUSTEE




           CERTIFICATE OF SERVICE AND VERIFICATION OF SERVICE
                           ON THE U.S. TRUSTEE

        I hereby certify that a true and correct copy of the Application for Compensation and
Expenses was served upon the upon the Office of the U.S. Trustee (ECF), Debtor[s] counsel
(ECF), upon all creditors with filed claims required to be served under F.R.B.P. 2002(h), and
upon the parties requesting notice, via the Court’s CM/ECF system on the date of filing, or
directed to be mailed by BK Attorney Services LLC on or before June 24, 2021, by First Class
United States Mail postage prepaid with respect to non-ECF users.

                                     /s/ Shawn K. Brown


                     CERTIFICATION REGARDING GUIDELINES

        I hereby certify that I am the professional designated by the Applicant with the
responsibility for compliance with the Guidelines for Compensation and Expense
Reimbursement of Professionals. I further certify that I have read the Application. To the best
of my knowledge, information and belief, formed after reasonable inquiry, the compensation and
expense reimbursement sought is in conformity with the Guidelines, except as specifically noted
in the Application. The compensation and expense reimbursement requested is billed at rates, in
accordance with practices, no less favorable than those customarily employed by the Applicant
and generally accepted by the Applicant’s clients.

                                    /s/ Shawn K. Brown


APPLICATION FOR ALLOWANCE OF FEES-Page 8 of 8
        Case 19-45206-elm7 Doc 46 Filed 06/23/21               Entered 06/23/21 13:05:55         Page 9 of 10




The Law Office of Shawn K. Brown PLLC
PO Box 93749
Southlake, TX 76092
Phone: 817-488-6023
                                                                                          INVOICE
Fax: 888-688-4621
Email: shawn@browntrustee.com



Synergy Fabrication Inc.                                                                            Invoice 20138
                                                                                                   Date     Jun 23, 2021
                                                                                                 Terms
                                                                                           Service Thru     Jun 23, 2021




In Reference To: General Legal Services (Hourly Time)

 Date         By        Services                                                   Hours           Rates        Amount
 01/10/2020   SB        Draft application and affidavit to employ auctioneer       1.25       $ 350.00/hr       $ 437.50
                        and counsel; email to M Rosen re same.
 01/14/2020   SB        Final edit and file motion to sell by public auction.      1.50       $ 350.00/hr       $ 525.00
                        Coordinate service.
 01/14/2020   SB        Finalize applications to employ auctioneer and             0.70       $ 350.00/hr       $ 245.00
                        counsel. Draft orders and file all.
 01/14/2020   SB        File certificate of service.                               0.25       $ 350.00/hr        $ 87.50
 01/27/2020   SB        Draft reservation of rights on lease hold agreement        0.35       $ 350.00/hr       $ 122.50
                        and email to B Jones.
 01/30/2020   SB        tc B Jones re counter offer from landlord.                 0.35       $ 350.00/hr       $ 122.50
 02/07/2020   SB        Reply email to B Jones on compromise with landlord.        0.35       $ 350.00/hr       $ 122.50
 02/17/2020   SB        Draft certificate and order on sale motion and file        0.75       $ 350.00/hr       $ 262.50
                        same.
 02/17/2020   SB        Review proposed 4001 motion and order on landlord          0.40       $ 350.00/hr       $ 140.00
                        claims and reply email B Jones
 03/13/2020   SB        Draft and file application and order employing Lain        0.60       $ 350.00/hr       $ 210.00
                        Faulkner as accountants.
 03/26/2020   SB        Edit report of sale and file same.                         0.70       $ 350.00/hr       $ 245.00
 03/26/2020   SB        Edit and file Rosen System's fee application.              0.80       $ 350.00/hr       $ 280.00
 04/17/2020   SB        Draft order and certificate of no objections on Rosen      0.50       $ 350.00/hr       $ 175.00
                        Systems fee application and report of sale.
 11/20/2020   SB        Edit motion to sell remnant assets; draft notice of        1.50       $ 350.00/hr       $ 525.00
                        hearing; file and coordinate service.
 11/20/2020   SB        File certificate of service on motion to sell and notice   0.25       $ 350.00/hr        $ 87.50
                        of hearing.
       Case 19-45206-elm7 Doc 46 Filed 06/23/21               Entered 06/23/21 13:05:55           Page 10 of 10




The Law Office of Shawn K. Brown PLLC
PO Box 93749
Southlake, TX 76092
Phone: 817-488-6023
                                                                                            INVOICE
Fax: 888-688-4621
Email: shawn@browntrustee.com



Synergy Fabrication Inc.                                                                             Invoice 20138
                                                                                                    Date     Jun 23, 2021
                                                                                                  Terms
                                                                                            Service Thru     Jun 23, 2021




 12/13/2020   SB       Draft and file certificate of no objections on motion to      0.40      $ 350.00/hr       $ 140.00
                       sell remnant assets.
 12/14/2020   SB       Prepare for hearing on motion to sell remnant assets;         0.70      $ 350.00/hr       $ 245.00
                       edit order.
 12/14/2020   SB       Attend Webex hearing on Motion to Sell; Upload                0.40      $ 350.00/hr       $ 140.00
                       proposed order.
 06/23/2021   SB       Edit Lain Faulkner Fee Application; Draft counsel fee         1.50      $ 350.00/hr       $ 525.00
                       application and order; file same.
 06/23/2021   SB       Draft and file certificates of no objections on fee           0.50      $ 350.00/hr       $ 175.00
                       applications and upload orders (est. .5)


                                                                                            Total Hours         13.75 hrs
                                                                                     Total Hourly Time         $ 4,812.50
                                                                                  Total Invoice Amount         $ 4,812.50
                                                                                     Previous Balance              $ 0.00
                                                                              Balance (Amount Due)             $ 4,812.50
